Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 23 July 2020.  In virtue of this communication, claims 1-17 are currently presented in the instant application.  In a preliminary amendment, claim 1 have been cancelled, and claims 2-17 have been newly added.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 12/02/2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
Claims 2-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or properly suggest:
A mobile computing device, comprising the processor and related instructions, in combination with the remaining limitations of claim 2 (similarly with the limitations of claim 10, claims 3-9 and 11-17 are dependent on claims 2 and 10).


With the interview conducted on 10/14/2021 (see attached interview summary) to submit the terminal disclaimer, submitted and approved on 10/14/2021 and 10/15/2021, the case is in condition for allowance.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
10/23/2021